Citation Nr: 0100973	
Decision Date: 01/16/01    Archive Date: 01/24/01

DOCKET NO.  94-14 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
knees, to include as secondary to service connected right 
ankle disability.

2.  Entitlement to an increased disability rating for 
maxillary sinusitis, post-operative, currently evaluated as 
10 percent disabling.

3.  Entitlement to an increased disability rating for 
bronchitis, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased disability evaluation for a 
right ankle disability, currently evaluated as 10 percent 
disabling.

5.  Entitlement to a total disability evaluation due to 
individual unemployability resulting from service connected 
disability (TDIU).



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight


INTRODUCTION

The veteran served on active duty from August 1976 to July 
1979.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a June 1993 rating decision rendered by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA) wherein, inter alia, increased 
disability evaluations for a right ankle disability and 
sinusitis were denied.  The veteran also appeals a February 
1995 rating decision wherein service connection for arthritis 
of the knee was denied and a June 1997 rating decision 
wherein entitlement to TDIU benefits was denied.


REMAND

Prior to consideration of the present case, certain 
development must be completed to ensure compliance with the 
veteran's right to due process.

In April 1996, April 1998, and July 1998, the veteran 
indicated a desire for a hearing before a Member of the 
Board.  On a statement dated September 14, 1998, he stated 
that "I waive my right to in-person hearing with a member of 
the Board of Veterans' Appeals and desire a videoconference 
hearing at the Regional Office." On a separate statement 
dated the same day, the veteran indicated that his "goal is 
to have the soonest possible hearing before the BVA." 
(Emphasis added). 

While the veteran was afforded a hearing before a RO hearing 
officer in April 1999, the evidence does not indicate that a 
hearing before a Member of the Board was scheduled.  As there 
is conflicting documentation concerning the veteran's desire 
for a hearing before the Board, due process concerns require 
that the veteran be afforded the opportunity for such 
hearing, if so desired.  The Board notes that, in February 
1999, the veteran stated that he wished the speediest hearing 
possible and would accept a hearing by "telecommunication, 
or in person at the VARO, or in person in Washington D.C."  
While the veteran indicated that he would accept a hearing 
before RO hearing personnel, his February 1999 statement does 
not include a waiver of a his right to a hearing before the 
Board.

This case is accordingly REMANDED for the following 
development:

The RO should request that the veteran 
indicate whether he still desires a 
hearing before the Board.  If so, he 
should be asked to identify whether he 
wishes a hearing before a Member of the 
Board sitting in Washington D.C., a 
Member of the Board sitting at the RO, or 
before a Member of the Board by means of 
a videoconference hearing.  If he still 
desires a hearing, the RO should schedule 
him for such hearing in accordance with 
applicable law.

The Board wishes to thank the RO in advance for its 
assistance in this matter and trusts that it will attend to 
this development in a timely manner.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MARK. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


